02-12-118-CR







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-12-00118-CR
 
 




Michael Clay Harlamert


 


APPELLANT




 
V.
 




The State of Texas


 


STATE




 
 
----------
FROM THE 432nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Michael Clay Harlamert attempts to appeal from his conviction for possession of
less than one gram of methamphetamine.  Harlamert pleaded guilty pursuant to a
plea bargain, and in accordance with the plea bargain, the trial court
sentenced him to ten months’ confinement in state jail.  The trial court’s
certification of his right to appeal states that this case “is a plea-bargain
case, and the defendant has NO right of appeal.”  See Tex. R. App. P.
25.2(a)(2).   Additionally, Harlamert signed a waiver of his right to appeal.
On
March 19, 2012, we notified Harlamert that this appeal may be dismissed based
on the trial court’s certification unless he or any party desiring to continue
the appeal filed a response on or before March 29, 2012, showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  We
received no response.
In
accordance with the trial court’s certification, we therefore dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 17, 2012




 




[1]See Tex. R. App. P. 47.4.